COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §                  No. 08-14-00162-CV
IN RE: TERRI FINNEGAN, LEE
CHAGRA, JR., AND JOANNA                         §             ORIGINAL PROCEEDING
KRANCHER,                                                    ON PETITION FOR WRIT OF
                   RELATORS.                    §                  MANDAMUS

                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus

against the Honorable Eduardo Gamboa, Judge of the Probate Court No. 2 of El Paso County,

Texas, and concludes Relators’ petition for writ of mandamus should be denied. We therefore

deny the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.